DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 4/28/2022. Claims 1 and 9 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s remarks regarding Examiner's interpretation of claim terms under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph have been considered, however, it is unclear if Applicant intends to traverse or accept the interpretation of the recited claim language under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. Namely, Applicant has not expressly acknowledged that the claim terms are intended to be interpreted under 35 U.S.C. 112(f), but rather recites that “Applicant acknowledges the Office Action’s interpretation of certain claim elements under 35 USC 112(f), but without agreeing with the propriety of such interpretations” (see Remarks at pg. 7). Instead, Applicant generally asserts that the person of ordinary skill in the art would understand how to employ structural elements to perform the functional language of the claims (Remarks at pg. 7-12). Express clarification on whether interpretation under 35 USC 112(f) is traversed or affirmed by the Applicant is required. In the alternative, Applicant may amend the claims as discussed in the previous office action to avoid interpretation under 35 U.S.C. 112(f).
Applicant’s remarks regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, are not persuasive. These rejections are accordingly maintained.
First, as discussed in the paragraphs above, it is unclear whether Applicant’s recited claim language are intended to be directed towards 35 USC 112(f) claim elements (and if so, which language), or whether interpretation under 35 USC 112(f) is intended to be traversed (see Remarks at pg. 7-12).
Second, it is further unclear whether the recited language is intended by Applicant to be directed towards intended use language (see e.g. cl. 1, reciting: “a tugboat intended for assisting said marine vessel to maneuver”) or whether such interpretation is traversed and intended to be directed to affirmatively limiting claim limitations (and if so, which language). Again, Applicant generally asserts that the person of ordinary skill in the art would understand how to employ structural elements to perform the functional language of the claims, however, it is unclear whether such examples are provided as examples of intended use or whether Applicant’s claim language is limited to said examples (and if so, what language is expressly limited to what examples). For example, Applicant asserts that “the feature in claim 1 regarding the tugboat intended to assist a marine vessel should not be ignored nor found indefinite” because “the feature would be clearly understood in the context of the claim as a whole” (Remarks at pg. 11, emphasis added). Examiner, however, does not argue that Applicant’s claim lack enablement or written description as per 35 USC 101 and 35 USC 112(a), but rather that it is unclear whether Applicant’s claim language is directed toward intended use or expressly limiting limitations (and if so, how). As another example, Applicant recites that the towing line element must be structurally designed and/or arranged so that is (sic) attached at one end to the tugboat and attachable to a marine vessel at the other end (Remarks at pg. 11, emphasis added).” Examiner agrees with the assertion that the towing line must be attachable to a marine vessel at the other end, however, it is unclear what meaningful limitation is intended to be imparted to the other end (e.g. what distinguishes a towing line that is attachable to a marine vessel from a towing line that is not attachable to a marine vessel?).
In short, the metes and bounds of Applicant’s claims as currently recited are vague and indefinite.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.

Regarding claims 1 and 9, Applicant asserts that the cited prior art does not teach, "a remote control unit configured to (i) wirelessly control operation of said tugboat from a position remote from said tugboat in dependence on sensor data from a towing line force sensor," (Remarks at pg. 13). Examiner, however, respectfully disagrees.
First, Juergens teaches "a remote control unit configured to (i) wirelessly control operation of said tugboat” (see e.g. at least ¶ 98, reciting, “lt is understood that all input and output variables can be signals that can be transmitted in different ways. The individual detecting devices 8 and 11 are coupled to the control and/or regulating device 10 for communications for this purpose. The coupling can be carried out directly, i.e. by means of line connections, or wirelessly. This also applies by analogy to the control devices 13 and 6,” emphasis added). Second, the language describing the wireless operation of the tugboat from a position remote from said tugboat is interpreted as an intended use of the claimed limitation, namely “wirelessly control operation of said tugboat.” In other words, the recited claim requires that the remote control unit be able to wirelessly control operation of said tugboat from a position remote from said tugboat. For example, as Juergens teaches wireless control of the tugboat (e.g. via controllers 10, 13, 6, see e.g. at least ¶ 98), Juergens accordingly therefore teaches that the remote control is able to wirelessly control operation of said tugboat from a position remote from said tugboat (i.e. Juergens teaches the affirmatively recited limitations of the claim (i.e. wireless remote control), wherein the remote control is able to control the tugboat (whether on-board or off-board) because the control is wireless in nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A system for assisting a marine vessel to maneuver, said system comprising:
a tugboat intended for assisting said marine vessel to maneuver, said tugboat comprising a towing line force sensor;
a towing line attached to the tugboat at one end and attachable to the marine vessel at another end;
a remote control unit configured to: (i) wirelessly control operation of said tugboat from a position remote from said tugboat in dependence on sensor data from the towing line force sensor, and (ii) transmit thrust commands wirelessly to said tugboat in the form of a vector in relation to a hull of the marine vessel, and wherein said tugboat is configured to carry out thrust commands wirelessly received from said remote control unit with a tension in the towing line that falls within a defined range."
This language is vague and indefinite for at least the following reasons:
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 “a remote control unit configured to: (i) wirelessly control … sensor, and (ii) transmit … vessel” (cl. 1)
 “said remote control unit is configured to transmit … tugboat” (cl. 2)
“a communication device configured to wirelessly receive instructions from said remote control unit” (cl. 3)
“a controller configured to execute the instructions received by the communication device" (cl. 3)
“user interface configured to receive input from a pilot or other human operator" (cl. 4)
“said controller and said communication device are configured to wirelessly transmit information from said plurality of sensors to said remote control unit" (cl. 5)
“said remote control unit is configured to inform the pilot or human operator of the size and/or direction of the pulling force as detected by the towing line force sensor” (cl. 8)
“a controller on the tugboat to apply a thrust of magnitude and direction to the hull of said marine vessel in accordance with the thrust command received by the tugboat and with a tension in the towing line that falls within a defined range” (cl. 9)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by claim elements or whether this language is deliberately articulated as an expression of intended use:
“a tugboat intended for assisting … maneuver”
"a towing line … attachable to the marine vessel”
“a remote control unit configured to: (i) wirelessly control … sensor, and (ii) transmit … vessel”
“said tugboat is configured to carry out … range”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Generally Unclear: 
The language: “a remote control unit configure to: … and wherein said tugboat is configured to carry out …range” is vague and indefinite as nature and scope of this language is unclear. Namely, it is unclear whether the recited language is intended to constitute a single limitation directed to the functions of the remote control unit (wherein the description of the tugboat configuration is merely a description of an intended use or alternatively a conditional use limitation).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system for assisting a marine vessel to maneuver, said system comprising:
a tugboat [intended for assisting said marine vessel to maneuver], said tugboat comprising a towing line force sensor;
a towing line attached to the tugboat at a first end and [intended to be attached to the marine vessel at a second end];
a remote control unit [intended to: 
(i) wirelessly control operation of said tugboat from a position remote from said tugboat in dependence on sensor data from the towing line force sensor, and 
(ii) transmit thrust commands wirelessly to said tugboat in the form of a vector in relation to a hull of the marine vessel];
[wherein said tugboat is intended to carry out thrust commands wirelessly received from said remote control unit with a tension in the towing line that falls within a defined range]."
Claims 2-8 and 16-20 are further rejected as depending on this claim.

Claim 2 recites: "A system according to Claim 1, wherein said remote control unit is configured to transmit instructions to follow the marine vessel to said tugboat and said tugboat is configured to follow the marine vessel."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 1, wherein said remote control unit is [intended to transmit instructions to follow the marine vessel to said tugboat, [and wherein said tugboat is intended to follow the marine vessel]]."
Claims 17-18 are further rejected as depending on this claim.

Claim 3 recites: "A system according to Claim 1, wherein said tugboat comprises:
a communication device configured to wirelessly receive instructions from said remote control unit, and 
a controller configured to execute the instructions received by the communication device."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 1, wherein said tugboat comprises:
a communication device [intended to wirelessly receive instructions from said remote control unit], and 
a controller [intended to execute the instructions received by the communication device]."
Claim 5 is further rejected as depending on this claim.

Claim 4 recites: "A system according to Claim 1, wherein said remote control unit comprises a user interface configured to receive input from a pilot or other human operator."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 1, wherein said remote control unit comprises a user interface [intended to receive input from a pilot or other human operator]."
Claim 19 is further rejected as depending on this claim.

Claim 5 recites: "A system according to Claim 3, wherein said tugboat comprises a plurality of sensors, comprising the towing line force sensor and a position sensor, and wherein said controller and said communication device are configured to wirelessly transmit information from said plurality of sensors to said remote control unit."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 3, wherein said tugboat comprises a plurality of sensors, comprising the towing line force sensor and a position sensor, [and wherein said controller and said communication device are intended to wirelessly transmit information from said plurality of sensors to said remote control unit]."

Claim 7 recites: "A system according to Claim 6, wherein said tugboat is provided with a sensor intended for locating said position sensor or said position beacon."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 6, wherein said tugboat is provided with a sensor [intended for locating said position sensor or said position beacon]."

Claim 8 recites: "A system according to Claim 1, wherein the towing line force sensor is configured to sense a size and/or direction of a pulling force that the tugboat applies to the towing line or to said marine vessel via the bow of the tugboat, and wherein said remote control unit is configured to inform the pilot or human operator of the size and/or direction of the pulling force as detected by the towing line force sensor."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 1, wherein the towing line force sensor is [intended to sense a size and/or direction of a pulling force that the tugboat applies to the towing line or to said marine vessel via the bow of the tugboat], and [wherein said remote control unit is intended to inform a pilot or human operator of the size and/or direction of the pulling force as detected by the towing line force sensor]."

Claim 9 recites: "A method for assisting a marine vessel to maneuver, said method comprising:
wirelessly controlling a tugboat from a remote position, wherein the tugboat comprises a towing line force sensor, and wherein a towing line is attached to the tugboat at one end and attached to the marine vessel at another end;
transmitting a thrust command, in the form of a vector in relation to a hull of the marine vessel from a remote control unit at said remote position to said tugboat, the thrust command based upon sensor data from the towing line force sensor;
receiving said thrust command at said tugboat; and
using a controller on the tugboat to apply a thrust of magnitude and direction to the hull of said marine vessel in accordance with the thrust command received by the tugboat and with a tension in the towing line that falls within a defined range."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this claim is further rejected as vague and indefinite for at least the following reasons:
Relative Terms: The term "[a/said/the] remote position” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Idiomatic Language: The language “transmitting a thrust command … the thrust command based upon sensor data from the towing line force sensor” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for assisting a marine vessel to maneuver, said method comprising:
wirelessly controlling a tugboat from a a first end and attached to the marine vessel at a second end;
transmitting a thrust command, in the form of a vector in relation to a hull of the marine vessel from a remote control unit at a position to said tugboat, wherein the thrust command is based upon sensor data from the towing line force sensor;
receiving said thrust command at said tugboat; and
using a controller on the tugboat [intended to apply a thrust of magnitude and direction to the hull of said marine vessel in accordance with the thrust command received by the tugboat and with a tension in the towing line that falls within a defined range]."
Claims 10-15 are further rejected as depending on this claim.

Claim 10 recites: "A method according to Claim 9, further comprising: issuing a follow marine vessel command from said remote position to said tugboat; and
said tugboat following said marine vessel in accordance with instructions received from said remote position."
This language is vague and indefinite for the same reasons discussed in the rejection of claims 1 and 9 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method according to Claim 9, further comprising: issuing a follow marine vessel command from a position to said tugboat; and
said tugboat following said marine vessel in accordance with instructions received from a position."
Claims 11-12 are further rejected as depending on this claim.

Claim 11 recites: "A method according to Claim 10, further comprising wirelessly sending sensor data from sensors on said tugboat to a receiver at said remote position."
This language is vague and indefinite for the same reasons discussed in the rejection of claims 1 and 9 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method according to Claim 10, further comprising wirelessly sending sensor data from sensors on said tugboat to a receiver at a position."
Claim 12 is further rejected as depending on this claim.

Claim 12 recites: "A method according to Claim 11, further comprising reproducing sensor data wirelessly sent by said tugboat via a user interface at said remote position."
This language is vague and indefinite for the same reasons discussed in the rejection of claims 1 and 9 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method according to Claim 11, further comprising reproducing sensor data wirelessly sent by said tugboat via a user interface at a position."

Claim 13 recites: "A method according to Claim 9, wherein the remote position is on the marine vessel."
This language is vague and indefinite for the same reasons discussed in the rejection of claims 1 and 9 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method according to Claim 9, wherein a position is on the marine vessel."

Claim 17 recites: "A system according to Claim 2, wherein the tugboat is configured to follow the marine vessel autonomously."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 2, wherein the tugboat is [intended to follow the marine vessel autonomously]."
Claim 18 is further rejected as depending on this claim.

Claim 18 recites: "A system according to Claim 17, wherein the tugboat is configured to follow the marine vessel at a constant distance to the marine vessel."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system according to Claim 17, wherein the tugboat is [intended to follow the marine vessel at a constant distance to the marine vessel]."

Claim 20 recites: "A system according to claim 1, wherein the towing line force sensor comprises a torque sensor on a winch of the tugboat and a force measurement device at a bitt of the tugboat.”
This language is vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this claim is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language “the towing line force sensor comprises a torque sensor on a winch of the tugboat and a force measurement device at a bitt of the tugboat” as employed in the claim is vague and indefinite as the scope of the term “towing line force sensor” is not clearly articulated. Namely, it is unclear if this term is intended to be directed to a plurality of sensors, or alternatively whether “a torque sensor on a winch of the tugboat” overlaps in scope with “a force measurement device at a bitt of the tugboat”, or alternatively whether the “towing line force sensor” is intended to comprise “a torque sensor on a winch of the tugboat” or “a force measurement device at a bitt of the tugboat”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading: 
"A system according to claim 1, wherein the towing line force sensor comprises a torque sensor on a winch of the tugboat or a force measurement device at a bitt of the tugboat.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Juergens (US 2017/0174305 A1) in view of Mistry (EP 0174067 A1).

Regarding claim 1, Juergens discloses a system for assisting a marine vessel to maneuver (see e.g. at least Abstract, Fig. 1, and related text), said system comprising:
a tugboat [intended for assisting said marine vessel to maneuver] (e.g. at least tugboat 1, see e.g. at least ¶ 114, Fig. 1, and related text), said tugboat comprising a towing line force sensor (e.g. at least detecting device 8, 10, see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text);
a towing line attached to the tugboat at a first end and [intended to be attached to the marine vessel at a second end] (e.g. at least tow line, see e.g. at least Abstract, ¶ 79, 83, Fig. 1, and related text);
a remote control unit (e.g. at least control devices 10, 13, 6, see e.g. at least ¶ 98, Fig. 1, and related text) [intended to: 
(i) wirelessly control operation of said tugboat from a position remote from said tugboat in dependence on sensor data from the towing line force sensor (id., see also e.g. at least ¶ 83, 85, 102, 106, Fig. 1, and related text), and 
(ii) transmit thrust commands wirelessly to said tugboat in the form of a vector in relation to a hull of the marine vessel] (id., see also e.g. at least Abstract, ¶ 7-12, 20, 40, 62, 79, 106, Fig. 1, and related text); and 
[wherein said tugboat is intended to carry out thrust commands wirelessly received from said remote control unit with a tension in the towing line] (id., see also e.g. at least ¶ 20, 39-43, 71, 80-87, Fig. 2A-2B, and related text).
Additionally, Mistry teaches limitations not expressly disclosed by Juergens including namely: [wherein said tugboat is intended to carry out thrust commands] with a tension in the towing line that falls within a defined range (see e.g. at least ¶ 12-14, cl. 9, Fig. 1-5, and related text, teaching that the tow-line winch may be of the tension type which is commonly hydraulically operated and which is controlled automatically in dependence upon the tension in the tow-line in such a way that the tow-line is automatically payed out if the tension rises above a pre-determined value and the tow-line is wound in if the tension falls below another lower pre-determined value).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that said tugboat is intended to carry out thrust commands wirelessly received from said remote control unit with a tension in the towing line as taught by Mistry in order to balance as far as is practicable the pull of the tow-line with the propeller thrust and the hydrodynamic push for stability reasons (Mistry: ¶ 12-14).

Regarding claim 3, Modified Juergens discloses that said tugboat comprises:
a communication device [intended to wirelessly receive instructions from said remote control unit] (see e.g. at least ¶ 85, 87, 98, Fig. 1, and related text), and 
a controller [intended to execute the instructions received by the communication device] (id.).

Regarding claim 8, Modified Juergens discloses that the towing line force sensor is [intended to sense a size and/or direction of a pulling force that the tugboat applies to the towing line or to said marine vessel via the bow of the tugboat] (see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text), and [wherein said remote control unit is intended to inform a pilot or human operator of the size and/or direction of the pulling force as detected by the towing line force sensor] (id., see also e.g. at least ¶ 20, 39-43, 71, 80-87, 98, 101, Fig. 2B, and related text).

Regarding claim 9, Juergens discloses a method for assisting a marine vessel to maneuver (see e.g. at least Abstract, ¶ 40, cl. 28), said method comprising:
wirelessly controlling a tugboat from a position (see e.g. at least ¶ 83, 85, 98, 102, 106, Fig. 1, and related text), wherein the tugboat comprises a towing line force sensor (e.g. at least detecting device 8, 10, see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text), and wherein a towing line is attached to the tugboat at a first end and attached to the marine vessel at a second end (see e.g. at least Abstract, ¶ 79, 83, Fig. 1, and related text);
transmitting a thrust command, in the form of a vector in relation to a hull of the marine vessel from a remote control unit at a position to said tugboat, wherein the thrust command is based upon sensor data from the towing line force sensor (see also e.g. at least Abstract, ¶ 7-12, 20, 40, 62, 79, 83, 85, 98, 102, 106, Fig. 1, and related text);
receiving said thrust command at said tugboat (id.); and
using a controller on the tugboat [intended to apply a thrust of magnitude and direction to the hull of said marine vessel in accordance with the thrust command received by the tugboat and a tension in the towing line that falls within a defined range] (id., see also e.g. at least ¶ 20, 39-43, 71, 80-87, Fig. 2A-2B, and related text).
Additionally, Mistry teaches limitations not expressly disclosed by Juergens including namely: [wherein said tugboat is intended to carry out thrust commands] with a tension in the towing line that falls within a defined range (see e.g. at least ¶ 12-14, cl. 9, Fig. 1-5, and related text, teaching that the tow-line winch may be of the tension type which is commonly hydraulically operated and which is controlled automatically in dependence upon the tension in the tow-line in such a way that the tow-line is automatically payed out if the tension rises above a pre-determined value and the tow-line is wound in if the tension falls below another lower pre-determined value).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that said tugboat is intended to carry out thrust commands wirelessly received from said remote control unit with a tension in the towing line as taught by Mistry in order to balance as far as is practicable the pull of the tow-line with the propeller thrust and the hydrodynamic push for stability reasons (Mistry: ¶ 12-14).

Regarding claim 13, Modified Juergens discloses that a position is on the marine vessel (see e.g. at least Fig. 1, and related text).

Regarding claim 20, Modified Juergens discloses that the towing line force sensor comprises a torque sensor on a winch of the tugboat and or a force measurement device at a bitt of the tugboat (see e.g. at least ¶ 16-20, 63-65, 79, 86, cl. 20, Fig. 1-2A, and related text).


Claims 2, 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juergens in view of Mistry as applied to claims 1 and 9, above, and further in view of Nelson (US 3,745,958).

Regarding claim 2, Modified Juergens discloses that said remote control unit is [intended to transmit instructions to said tugboat, [and wherein said tugboat is intended to follow the instructions]] (Juergens: see e.g. at least Abstract, ¶ 7-12, 20, 40, 62, 79, 83, 85, 98, 102, 106, Fig. 1, and related text).
Additionally, Nelson teaches limitations not expressly disclosed by Juergens including namely: said remote control unit [intended to transmit instructions to follow the marine vessel to said tugboat, [and wherein said tugboat is intended to follow the marine vessel]] (see e.g. at least 1:8-19, 2:52-58, 4:9-22, Fig. 3-4, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring said remote control unit [intended to transmit instructions to follow the marine vessel to said tugboat, [and wherein said tugboat is intended to follow the marine vessel]] as taught by Nelson in order to minimize drag, obtain increased speed, and reduce the negative effect of heavy seas on towing operations by employing automatic steering to configure rudders at zero angularity relative to the barge centerline (Nelson: 1:8-19).

Regarding claim 10, Modified Juergens discloses: issuing a command from a position to said tugboat (Juergens: see e.g. at least ¶ 83, 85, 98, 102, 106, Fig. 1, and related text); and
said tugboat following said command in accordance with instructions received from a position (id.).
Additionally, Nelson teaches limitations not expressly disclosed by Juergens including namely: [issuing] a follow marine vessel [command from a position to a tugboat] (see e.g. at least 1:8-19, 2:52-58, 4:9-22, Fig. 3-4, and related text); and
[said tugboat following said] marine vessel [in accordance with instructions received from a position] (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by issuing a follow marine vessel command from a position to said tugboat; and said tugboat following said marine vessel in accordance with instructions received from a position as taught by Nelson in order to minimize drag, obtain increased speed, and reduce the negative effect of heavy seas on towing operations by employing automatic steering to configure rudders at zero angularity relative to the barge centerline (Nelson: 1:8-19).

Regarding claim 11, Modified Juergens teaches wirelessly sending sensor data from sensors on said tugboat to a receiver at a position (Juergens: e.g. at least ¶ 83, 85, 98, 102, 106, Fig. 1, and related text).

Regarding claim 12, Modified Juergens teaches reproducing sensor data wirelessly sent by said tugboat via a user interface at a position (Juergens: e.g. at least ¶ 83, 85, 98, 102, 106, Fig. 1, and related text).

Regarding claim 14, Modified Juergens teaches that the tugboat follows said marine vessel at a constant distance (Juergens: see e.g. at least ¶ 3, 83, Fig. 1, and related text; Nelson: see e.g. at least 4:9-22, cl. 10, Fig. 3-4, and related text).

Regarding claim 15, Modified Juergens teaches that the tugboat follows said marine vessel at a constant distance and a constant relative position with respect to said marine vessel (Juergens: see e.g. at least ¶ 3, 83, Fig. 1, and related text; Nelson: see e.g. at least 4:9-22, cl. 10, Fig. 3-4, and related text).

Regarding claim 17, Modified Juergens teaches that the tugboat is [intended to follow the marine vessel autonomously] (Nelson: see e.g. at least 1:8-19, 2:52-58, 4:9-22, Fig. 3-4, and related text).

Regarding claim 18, Modified Juergens teaches that the tugboat is [intended to follow the marine vessel at a constant distance to the marine vessel] (Nelson: see e.g. at least 1:8-19, 2:52-58, 4:9-22, cl. 10, Fig. 3-4, and related text).

Claims 4-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Juergens in view of Mistry as applied to claims 1 and 9 above, and further in view of Dudley (US 2017/0203815 A1).

Regarding claim 4, Modified Juergens discloses that said remote control unit comprises an interface [intended to receive input] (Juergens: see e.g. at least ¶ 89-98, 101, Fig. 2A, and related text).
Additionally, Dudley teaches limitations not expressly disclosed by Juergens including namely: [a remote control unit comprises] a user interface [intended to receive input from a pilot or other human operator] (see e.g. at least ¶ 86-88, Fig. 9, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that said remote control unit comprises a user interface [intended to receive input from a pilot or other human operator] as taught by Dudley in order to facilitate operation of tow and towed vessels such that configuration of said vessels may be intuitively configured accordingly to user desired spacing, depth, and other geometrical parameters (Dudley: ¶ 9).

Regarding claim 5, Modified Juergens discloses that said tugboat comprises a plurality of sensors, comprising the towing line force sensor (Juergens: see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text), [and wherein said controller and said communication device are intended to wirelessly transmit information from said plurality of sensors to said remote control unit] (e.g. at least ¶ 83, 85, 98, 102, 106, Fig. 1, and related text).
Additionally, Dudley teaches limitations not expressly disclosed by Juergens including namely: [that a tugboat comprises a plurality of sensors, comprising] a position sensor (e.g. at least location system 37, GPS, INS, navigational program 107, see e.g. at least ¶ 52, 62, 65, 86-88, 91, 95, Fig. 3-5B, 9, and related text), [and wherein a controller and a communication device are intended to wirelessly transmit information from said plurality of sensors to a remote control unit] (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that said tugboat comprises a plurality of sensors, comprising the towing line force sensor and a position sensor, [and wherein said controller and said communication device are intended to wirelessly transmit information from said plurality of sensors to said remote control unit] as taught by Dudley in order to facilitate operation of tow and towed vessels such that configuration of said vessels may be intuitively configured accordingly to user desired spacing, depth, and other geometrical parameters (Dudley: ¶ 9).

Regarding claim 6, Modified Juergens discloses that said remote control unit comprises an inbuilt or associated sensor (Juergens: see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text).
Additionally, Dudley teaches limitations not expressly disclosed by Juergens including namely: [that a remote control unit comprises an inbuilt or associated] position [sensor] or position beacon (e.g. at least location system 37, GPS, INS, navigational program 107, see e.g. at least ¶ 52, 62, 65, 86-88, 91, 95, Fig. 3-5B, 9, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that said remote control unit comprises an inbuilt or associated position sensor or position beacon as taught by Dudley in order to facilitate operation of tow and towed vessels such that configuration of said vessels may be intuitively configured accordingly to user desired spacing, depth, and other geometrical parameters (Dudley: ¶ 9).

Regarding claim 7, Modified Juergens teaches that said tugboat is provided with a sensor (Juergens: see e.g. at least ¶ 16-20, 85, 99, Fig. 1-2A, and related text; Dudley: see e.g. at least ¶ 52, 62, 65, 86-88, 91, 95, Fig. 3-5B, 9, and related text) [intended for locating said position sensor or said position beacon] (Dudley: id.).

Regarding claim 16, Dudley teaches limitations not expressly disclosed by Juergens including namely: that a position comprises a position on a marine vessel (see e.g. at least ¶ 52, 62, 65, 86-88, 91, 95, Fig. 3-5B, 9, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Juergens by configuring that the position comprises a position on said marine vessel as taught by Dudley in order to facilitate operation of tow and towed vessels such that configuration of said vessels may be intuitively configured accordingly to user desired spacing, depth, and other geometrical parameters (Dudley: ¶ 9).

Regarding claim 19, Modified Juergens teaches that the user interface comprises a touchscreen (Dudley: see e.g. at least ¶ 86-88, Fig. 9, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662